                          UNITED STATES DISTRICT COURT

                               DISTRICT OF ALASKA


Elizabeth Bakalar                v.    Michael J. Dunleavy, in his individual and
                                       official capacities, et al.

                                       3:19-cv-00025-JWS


Anthony L. Blanford, et al.      v.    Michael J. Dunleavy, in his individual and
                                       official capacities, et al.

                                       3:19-cv-00036-HRH

Hon. John W. Sedwick

Order from Chambers                    March 24, 2019


       By agreement of the judges, Case No. 3:19-cv-00036 HRH, Blanford, et al. v.

Dunleavy is transferred to Judge Sedwick’s docket. Please use the new Case

No. 3:19-cv-00036 JWS.

                                  ______________




         Case 3:19-cv-00025-JWS Document 9 Filed 03/25/19 Page 1 of 1
